The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13:
Claim 13 recites the limitation "the first material" in claim 11.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the 
Regarding claim 14:
Claim 14 recites the limitation "the first material" in claim 11.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the 
Regarding claim 18:
Claim 18 recites the limitation "the second material" in claim 16.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the 
Regarding claim 19:
Claim 19 recites the limitation "the second material" in claim 16.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US 2019/0304754) in view of Wilson et al (US 2013/0284092) and Ren et al (US 2004/0161943).
Regarding claim 1:
	Shim teaches a substrate processing apparatus (plasma processing equipment) [fig 1 & 0040] comprising: a support table (see fig 1) provided inside a chamber (500) to support a substrate (W) to be processed [fig 1 & 0040]; a power source (400) configured to supply high frequency power toward the support table (see fig 1) [fig 1 & 0040]; and a ceiling plate (showerhead, 10) provided inside the chamber (500) to face the support table (see fig 1) [fig 1 & 0040].
	Shim does not specifically teach the ceiling plate including a first member whose inside is provided with an opening, and a second member being fitted into the opening, wherein a first finish of a first material exposed on a first surface of the first member facing the support table is different from a second finish of the first material exposed on a second surface of the second member facing the support table.
	Wilson teaches a ceiling plate (108/114) including a first member (ring, 114) whose inside is provided with an opening, and a second member (faceplate, 108) being fitted into the opening, wherein a first finish (second surface finish) of a first material (process-compatible material) exposed on a first surface (204) of the first member (144) facing the support table is different from a second finish (first surface finish) of the first material (may be made of the same process-compatible material) exposed on a second surface (202) of the second member (108) facing the support table [fig 1-4 & 0027-0028].
	Shim and Wilson are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the ceiling plate of Shim with a ceiling plate having first and second members with different surface finishes, as in Wilson, to allow for the control of the substrate temperature, and in turn film uniformity, by controlling the amount of heat reflected toward the surface of the substrate via the different surface finishes [Wilson – 0028].
	Shim modified by Wilson does not specifically teach the first finish being a first crystal plane and the second finish being a second crystal plane.
	Ren teaches different surface finishes being different crystal planes (100 or 111 faces) [0022, 0041].
Modified Shim and Ren are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the different surface finishes of modified Shim to be different crystal planes, as in Ren, because such is a known surface finish suitable for use in substrate processing apparatuses [Ren – 0041].
Regarding claim 2:
	Modified Shim teaches the second crystal plane (111 face) has plasma resistance higher than that of the first crystal plane (100 face) [Ren – 0041].
Regarding claim 3:
	Modified Shim teaches the first material is silicon (silicon material), the first crystal plane is a <100> plane (100 face), and the second crystal plane is a <111> plane (111 face) [Ren – 0041].
Regarding claim 6:
	Shim teaches the support table includes a ring member (210/240) surrounding a region (250a) where the substrate (W) is supported, the ring member (210/240) includes an outer ring portion (240) and an inner ring portion (210) provided inside the outer ring portion (240) [0072]. 
	Shim modified by Wilson does not specifically teach a first crystal plane of a second material exposed on a third surface of the inner ring portion facing the ceiling plate is different from a second crystal plane of the second material exposed on a fourth surface of the outer ring portion facing the ceiling plate.
	Ren teaches different crystal planes (100 or 111 faces) of a second material (silicon) exposed on surfaces of rings (rings) [0022, 0041].
Modified Shim and Ren are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the outer ring portion and inner ring portion of modified Shim with any of the crystal planes (including those that are different) disclosed in Ren because such are known surface finishes suitable for use in substrate processing apparatuses [Ren – 0041].
Regarding claim 7:
	Modified Shim teaches the second crystal plane (111 face) has plasma resistance higher than that of the first crystal plane (100 face) [Ren – 0022, 0041].
Regarding claim 8:
	Modified Shim teaches the second material is silicon (silicon material), the first crystal plane is a <100> plane (100 face), and the second crystal plane is a <111> plane (111 face) [Ren – 0022, 0041].
Regarding claim 9:
	Shim teaches the second material is aluminum oxide, yttrium oxide, or silicon carbide (may include at least one of Si and SiC) [fig 1 & 0072].
Regarding claim 10:
	Modified Shim teaches the chamber includes a gas supply port through which gas is supplied, the gas supply port being provided at an opposite side of the support table across the ceiling plate (see fig 1) [Shim - fig 1 & 0040], and the second member of the ceiling plate (108) includes a plurality of discharge ports (gas distribution holes) allowing the gas to pass toward the support table [Wilson – fig 1-4 & 0024].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US 2019/0304754) in view of Wilson et al (US 2013/0284092) and Ren et al (US 2004/0161943) as applied to claims 1-3 and 6-10 above, and further in view of Romero et al (US 2013/0164948).
The limitations of claims 1-3 and 6-10 have been set forth above.
Regarding claim 4:
	Modified Shim teaches the first material is a process compatible-material [Wilson – 0027].
	Modified Shim does not specifically teach the first material is aluminum oxide, yttrium oxide, or silicon carbide.
	Romero teaches a first material is aluminum oxide, yttrium oxide, or silicon carbide (alumina, silicon carbide) [0046-0047].
	Modified Shim and Romero are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first material of modified Shim to be the material of Romero since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US 2019/0304754) in view of Wilson et al (US 2013/0284092) and Ren et al (US 2004/0161943) as applied to claims 1-3 and 6-10 above, and further in view of Chen et al (US 2008/0282979).
The limitations of claims 1-3 and 6-10 have been set forth above.
Regarding claim 5:
	Modified Shim does not specifically disclose an inner side face of the opening of the first member is inclined, an outer side face of the second member is inclined, and the second member is provided in the opening of the first member in a state where the outer side face of the second member is in contact with the inner side face of the opening of the first member.
	Chen teaches an inner side face of the opening of the first member (405) is inclined (see fig 10A), an outer side face of the second member (410) is inclined (see fig 10A), and the second member (410) is provided in the opening of the first member (405) in a state where the outer side face of the second member is in contact with the inner side face of the opening of the first member (see fig 10A) [fig 10A & 0067].
Modified Shim and Chen are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify inner side face of the first member and outer side face of the second member of modified Shim with the configuration of Chen because such a configuration allows for the outer side face of the second member to mate with the inner side surface of the first member to enable an operator to remove and replace the second member with greater ease and at reduced expense since the entire processing ceiling plate will not require replacement [Chen – 0068].
Claim(s) 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2013/0284092) in view of Ren et al (US 2004/0161943).
Regarding claim 11:
	Wilson teaches a ceiling plate (108/114) comprising: a first member (ring, 114) whose inside is provided with an opening; and a second member (faceplate, 108) fitted into the opening, wherein a first finish (second surface finish) of a material (process-compatible material) exposed on a surface (204) of the first member (144) is different from a second finish (first surface finish) of the material (may be made of the same process-compatible material) exposed on a second surface (202) of the second member (108) [fig 1-4 & 0027-0028].
	Wilson does not specifically teach the first finish being a first crystal plane and the second finish being a second crystal plane.
	Ren teaches different surface finishes being different crystal planes (100 or 111 faces) [0022, 0041].
Wilson and Ren are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the different surface finishes of Wilson to be different crystal planes, as in Ren, because such is a known surface finish suitable for use in substrate processing apparatuses [Ren – 0041].
Regarding claims 12 and 17:
	Modified Wilson teaches the second crystal plane (111 face) has plasma resistance higher than that of the first crystal plane (100 face) [Ren – 0041].
Regarding claims 13 and 18:
	Modified Wilson teaches the material is silicon (silicon material), the first crystal plane is a <100> plane (100 face), and the second crystal plane is a <111> plane (111 face) [Ren – 0041].
Regarding claim 16:
	Wilson teaches a ring member (more than one ring) [fig 2-4 & 0031] including: an outer ring portion (outer ring) [fig 2-4 & 0031]; and an inner ring portion (inner ring) provided inside the outer ring portion (outer ring), wherein a first finish of a material exposed on a surface of the inner ring portion is different from a second finish of the material exposed on a surface of the outer ring portion (the second side of each ring has a surface finish that is different than each other) [fig 2-4 & 0031].
Wilson does not specifically teach the first finish being a first crystal plane and the second finish being a second crystal plane.
	Ren teaches different surface finishes being different crystal planes (100 or 111 faces) [0022, 0041].
Wilson and Ren are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the different surface finishes of Wilson to be different crystal planes, as in Ren, because such is a known surface finish suitable for use in substrate processing apparatuses [Ren – 0041].
Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2013/0284092) in view of Ren et al (US 2004/0161943) as applied to claims 11-13 and 16-18 above, and further in view of Romero et al (US 2013/0164948).
The limitations of claims 11-13 have been set forth above.
Regarding claims 14 and 19:
	Modified Wilson teaches the material is a process compatible-material [Wilson – 0027].
	Modified Wilson does not specifically teach the material is aluminum oxide, yttrium oxide, or silicon carbide.
	Romero teaches a material is aluminum oxide, yttrium oxide, or silicon carbide (alumina, silicon carbide) [0046-0047].
	Modified Wilson and Romero are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the material of modified Wilson to be the material of Romero since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2013/0284092) in view of Ren et al (US 2004/0161943) as applied to claims 11-13 and 16-18 above, and further in view of Chen et al (US 2008/0282979).
The limitations of claims 11-13 and 16-18 have been set forth above.
Regarding claim 15:
	Modified Wilson does not specifically disclose an inner side face of the opening of the first member is inclined, an outer side face of the second member is inclined, and the second member is provided in the opening of the first member in a state where the outer side face of the second member is in contact with the inner side face of the opening of the first member.
	Chen teaches an inner side face of the opening of the first member (405) is inclined (see fig 10A), an outer side face of the second member (410) is inclined (see fig 10A), and the second member (410) is provided in the opening of the first member (405) in a state where the outer side face of the second member is in contact with the inner side face of the opening of the first member (see fig 10A) [fig 10A & 0067].
Modified Wilson and Chen are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify inner side face of the first member and outer side face of the second member of modified Wilson with the configuration of Chen because such a configuration allows for the outer side face of the second member to mate with the inner side surface of the first member to enable an operator to remove and replace the second member with greater ease and at reduced expense since the entire processing ceiling plate will not require replacement [Chen – 0068].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718